The motion of the State of Texas for leave to file a reply to the replications of the State of Oklahoma and the United States to the amended counter-claim of the State of Texas relating to the interstate boundary along the 100th meridian is granted, and the reply tendered with such motion is ordered filed.
The joint motion of the State of Oklahoma, the State of Texas and the United States respecting the making up and printing of the record on such counter-claim and the submission and hearing of the issues pertaining thereto is granted; the Clerk is directed to make up and print the record as requested in the motion; and the hearing on the counter-claim is fixed for Monday, November 2, next, after the cases heretofore assigned for that day.